
	
		II
		109th CONGRESS
		2d Session
		S. 2917
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2006
			Ms. Snowe (for herself,
			 Mr. Dorgan, Mr.
			 Inouye, Mr. Wyden,
			 Mr. Leahy, Mrs.
			 Boxer, Mr. Obama, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to
		  ensure net neutrality.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Freedom Preservation
			 Act.
		2.Internet
			 neutralityTitle I of the
			 Communications Act of 1934 (47 U.S.C.
			 151 et seq.) is amended by adding at the end the following:
			
				12.Internet
				neutrality
					(a)Duty of
				Broadband service providersWith respect to any broadband service
				offered to the public, each broadband service provider shall—
						(1)not block, interfere with, discriminate
				against, impair, or degrade the ability of any person to use a broadband
				service to access, use, send, post, receive, or offer any lawful content,
				application, or service made available via the Internet;
						(2)not prevent or obstruct a user from
				attaching or using any device to the network of such broadband service
				provider, only if such device does not physically damage or substantially
				degrade the use of such network by other subscribers;
						(3)provide and make available to each user
				information about such user's access to the Internet, and the speed, nature,
				and limitations of such user's broadband service;
						(4)enable any content, application, or service
				made available via the Internet to be offered, provided, or posted on a basis
				that—
							(A)is reasonable and nondiscriminatory,
				including with respect to quality of service, access, speed, and
				bandwidth;
							(B)is at least equivalent to the access,
				speed, quality of service, and bandwidth that such broadband service provider
				offers to affiliated content, applications, or services made available via the
				public Internet into the network of such broadband service provider; and
							(C)does not impose a charge on the basis of
				the type of content, applications, or services made available via the Internet
				into the network of such broadband service provider;
							(5)only prioritize content, applications, or
				services accessed by a user that is made available via the Internet within the
				network of such broadband service provider based on the type of content,
				applications, or services and the level of service purchased by the user,
				without charge for such prioritization; and
						(6)not install or utilize network features,
				functions, or capabilities that impede or hinder compliance with this
				section.
						(b)Certain
				Management and Business-related PracticesNothing in this section shall be construed
				to prohibit a broadband service provider from engaging in any activity,
				provided that such activity is not inconsistent with the requirements of
				subsection (a), including—
						(1)protecting the security of a user’s
				computer on the network of such broadband service provider, or managing such
				network in a manner that does not distinguish based on the source or ownership
				of content, application, or service;
						(2)offering directly to each user broadband
				service that does not distinguish based on the source or ownership of content,
				application, or service, at different prices based on defined levels of
				bandwidth or the actual quantity of data flow over a user’s connection;
						(3)offering consumer protection services
				(including parental controls for indecency or unwanted content, software for
				the prevention of unsolicited commercial electronic messages, or other similar
				capabilities), if each user is provided clear and accurate advance notice of
				the ability of such user to refuse or disable individually provided consumer
				protection capabilities;
						(4)handling breaches of the terms of service
				offered by such broadband service provider by a subscriber, provided that such
				terms of service are not inconsistent with the requirements of subsection (a);
				or
						(5)where otherwise required by law, to prevent
				any violation of Federal or State law.
						(c)ExceptionNothing in this section shall apply to any
				service regulated under title VI, regardless of the physical transmission
				facilities used to provide or transmit such service.
					(d)Stand-alone
				broadband serviceA broadband
				service provider shall not require a subscriber, as a condition on the purchase
				of any broadband service offered by such broadband service provider, to
				purchase any cable service, telecommunications service, or IP-enabled voice
				service.
					(e)ImplementationNot later than 180 days after the date of
				enactment of the Internet Freedom
				Preservation Act, the Commission shall prescribe rules to
				implement this section that—
						(1)permit any aggrieved person to file a
				complaint with the Commission concerning any violation of this section;
				and
						(2)establish enforcement and expedited
				adjudicatory review procedures consistent with the objectives of this section,
				including the resolution of any complaint described in paragraph (1) not later
				than 90 days after such complaint was filed, except for good cause
				shown.
						(f)Enforcement
						(1)In
				generalThe Commission shall
				enforce compliance with this section under title V, except that—
							(A)no forfeiture liability shall be determined
				under section 503(b) against any person unless such person receives the notice
				required by section 503(b)(3) or section 503(b)(4); and
							(B)the provisions of section 503(b)(5) shall
				not apply.
							(2)Special
				ordersIn addition to any
				other remedy provided under this Act, the Commission may issue any appropriate
				order, including an order directing a broadband service provider—
							(A)to pay damages to a complaining party for a
				violation of this section or the regulations hereunder; or
							(B)to enforce the provisions of this
				section.
							(g)DefinitionsIn this section, the following definitions
				shall apply:
						(1)AffiliatedThe term affiliated
				includes—
							(A)a person that (directly or indirectly) owns
				or controls, is owned or controlled by, or is under common ownership or control
				with, another person; or
							(B)a person that has a contract or other
				arrangement with a content, applications, or service provider relating to
				access to or distribution of such content, applications, or service.
							(2)Broadband
				serviceThe term
				broadband service means a 2-way transmission that—
							(A)connects to the Internet regardless of the
				physical transmission facilities used; and
							(B)transmits information at an average rate of
				at least 200 kilobits per second in at least 1 direction.
							(3)Broadband
				service providerThe term
				broadband service provider means a person or entity that
				controls, operates, or resells and controls any facility used to provide
				broadband service to the public, whether provided for a fee or for free.
						(4)IP-enabled
				voice serviceThe term
				IP-enabled voice service means the provision of real-time 2-way
				voice communications offered to the public, or such classes of users as to be
				effectively available to the public, transmitted through customer premises
				equipment using TCP/IP protocol, or a successor protocol, for a fee (whether
				part of a bundle of services or separately) with interconnection capability
				such that service can originate traffic to, and terminate traffic from, the
				public switched telephone network
						(5)UserThe term user means any
				residential or business subscriber who, by way of a broadband service, takes
				and utilizes Internet services, whether provided for a fee, in exchange for an
				explicit benefit, or for
				free.
						.
		3.Report on delivery of
			 content, applications, and servicesNot later than 270 days after the date of
			 enactment of this Act, and annually thereafter, the Federal Communications
			 Commission shall transmit a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives on the—
			(1)ability of providers of content,
			 applications, or services to transmit and send such information into and over
			 broadband networks;
			(2)ability of competing providers of
			 transmission capability to transmit and send such information into and over
			 broadband networks;
			(3)price, terms, and conditions for
			 transmitting and sending such information into and over broadband
			 networks;
			(4)number of entities that transmit and send
			 information into and over broadband networks; and
			(5)state of competition among those entities
			 that transmit and send information into and over broadband networks.
			
